GRIFFIN, J.,
dissenting.
I respectfully dissent. During closing argument in this case, the prosecutor called appellant a “sicko,” said that appellant “lied” and “can’t even tell the truth” and derided the defense theory of the case as “just not believable” and “ridiculous.” None of these plainly improper comments was objected to. Recently, a majority of the panel in the case of Henry v. State, 743 So.2d 52 (Fla. 5th DCA 1999) awarded a new trial to the defendant for unobjected to prosecutorial misconduct during closing argument based on the Supreme Court of Florida’s decision in Ruiz v. State, 24 Fla. L. Weekly S157, 743 So.2d 1 (Fla.1999). The comments in Henry were-less egregious, less blatantly improper and fewer in number than the improper prosecutorial comments in this case. I do not agree with Henry but it is now the law of this district and fairness dictates all defendants oppressed by such conduct be treated equally and that each is given equivalent relief for equivalent (or worse) misconduct.